Citation Nr: 0612410	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-19 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1945 to August 
1946.  He died in November 1999.  The appellant is his widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision that denied 
service connection for the cause of the veteran's death.

In December 2003, the Board remanded the matter for 
additional development.

The Board notes that, in June 2001, the appellant claimed 
entitlement to burial benefits.  As that issue has not been 
adjudicated by the RO, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran died in November 1999.  The immediate cause 
of death was cardiopulmonary collapse, which was due to or as 
a consequence of congestive heart failure, hypertensive 
cardiomyopathy, acute renal failure, and pulmonary 
hypertension. 

2.  At the time of the veteran's death, service connection 
was not in effect for any disability; service connection was 
established for purposes of dental treatment for teeth Nos. 
1, 2, 3, 4, 5, 7, 8, 12, 18, 28, 29, and 31. 

3.  The competent evidence weighs against finding a link 
between the veteran's cardiopulmonary collapse, the cause of 
his death, and his active service. 

4.  There is no showing that any dental condition affected a 
vital organ or materially affected other vital body 
functions.

5.  A disease or injury in service, or a dental condition of 
service origin, did not cause or contribute substantially or 
materially to cause the veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1131, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through the October 2001 and March 2004 letters, the RO and 
VA's Appeals Management Center (AMC) notified the appellant 
of elements of service connection for cause of death and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's October 2001 and March 2004 letters notified the 
appellant of what evidence she was responsible for obtaining, 
and what evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that VA 
would make reasonable efforts to help her get evidence 
necessary to support her claim, particularly, the veteran's 
medical records, if she gave VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The letters requested that she provide 
the names and addresses of medical providers, the time frame 
covered by the records, and the condition for which the 
veteran was treated, and notified her that VA would request 
such records on her behalf if she signed a release 
authorizing it to request them.

These notices served to tell the appellant what evidence she 
was responsible for obtaining and what evidence VA would 
undertake to obtain.

The March 2004 letter told her that if she had any additional 
evidence that pertained to her claim, she should send it to 
VA.

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
The Board finds that, in this case, the delay in issuing the 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication.  Her claim was fully developed and re-
adjudicated by an agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.   Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  The Court 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The appellant was not provided with notice as to a disability 
rating and an effective date for the award of benefits for 
service-connected cause of death on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  The Board finds no 
prejudice to the appellant in proceeding with a denial of the 
claim on appeal, as concluded below, because any question as 
to the appropriate disability rating and effective date to be 
assigned is rendered moot by the denial of the claim.  Even 
if the claim were allowed, a disability evaluation would not 
be implicated.

There is no indication that any additional action is needed 
to comply with the duty to assist the appellant. The RO or 
AMC has obtained copies of the veteran's service medical 
records, his last (terminal) treatment records, and a 
certificate of death.  A June 2004 response from the Social 
Security Administration indicates that the veteran's Social 
Security folder had been destroyed.  The appellant has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

The appellant has reported that physicians had told her that 
the gingivitis contracted in service, led to pericarditis and 
subsequently to the congestive heart failure that caused his 
death by cardiopulmonary collapse.  Pursuant to the Board's 
remand the appellant was invited to submit statements from 
the physicians who had reportedly told her this, and all 
available treatment records were obtained.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Because all existing records have been obtained; and the 
appellant has been given notice of and opportunity to submit, 
evidence needed to substantiate the claim; further assistance 
would not be reasonably likely to substantiate the claim, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2005).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2005).

The veteran died on November [redacted], 1999.  His death certificate 
shows that the immediate cause of death was cardiopulmonary 
collapse due to or as a consequence of congestive heart 
failure, hypertensive cardiomyopathy, acute renal failure, 
and pulmonary hypertension.  No autopsy was performed, and 
the manner of death was specified as natural.

At the time of the veteran's death, service connection was 
not in effect for any disability; service connection was 
established for purposes of dental treatment for teeth Nos. 
1, 2, 3, 4, 5, 7, 8, 12, 18, 28, 29, and 31.

Service medical records contain no complaints, findings, or 
diagnoses of any cardiovascular condition.

Service dental records include a handwritten notation of 
Vincent's infection in July 1945, and another notation that 
the dental record was apparently in error.  No disease of the 
veteran's teeth or gums was noted at his separation 
examination in August 1946.

The post-service medical records first reveal a significant 
degree of congestive cardiomyopathy in the early 1970's, at 
which time the veteran underwent a pericardectomy.  In 1990, 
he underwent coronary angiography.  He complained of symptoms 
of increasing shortness of breath, paroxysmal nocturnal 
dyspnea, and orthopnea.  

The veteran was hospitalized with a recurrent bout of acute 
congestive heart failure in 1998.  His last hospitalization 
in November 1999 was again due to recurrent congestive heart 
failure.  

Other than for a statement from the veteran's dentist, 
Dr. M. J. Violante, reflecting treatment for gingivitis on 
two occasions in 1947, there is no evidence of continuing 
treatment post-service for either gingivitis or for Vincent's 
infection.

The appellant contends that the veteran contracted gingivitis 
in service, which led initially to pericarditis and 
subsequently to the congestive heart failure that caused his 
death by cardiopulmonary collapse.

There is no competent evidence showing that any dental 
condition materially affected a vital organ or other vital 
body functions.  See 38 C.F.R. § 3.312(c)(2) (2005).

There is also no competent evidence in support of a link 
between the fatal cardiopulmonary collapse and the veteran's 
military service.  Nor is there competent evidence that any 
service-connected dental condition either caused or 
contributed substantially or materially to cause the 
veteran's death.

As a lay person the appellant is not competent to render a 
probative opinion on a medical matter, such as whether any 
disease or injury in service caused or contributed materially 
to cause the veteran's death.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

There is no evidence that the veteran's history of 
pericarditis caused or contributed materially to cause his 
death.
 
Given the absence of any competent evidence linking any 
dental condition to a vital organ or other vital body 
function, the Board finds that the evidence weighs against a 
finding that any disease or injury in service, or that any 
service-connected dental condition, caused or contributed 
materially to cause the veteran's death.

Because the competent evidence weighs against the claim, the 
benefit of the doubt doctrine is not for application, and the 
claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


